Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9, 10, & 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carter et al 6,631,709.
	Carter shows an archery release aid (figures 8, 9), which includes a handle 10 with an inner end and an outer end, and finger grooves; a post 12 extends forward from the handle; a spring pin 44 within the post; a release lever 100 pivotally connected to the handle, which includes a contoured portion which defines grooves to receive fingers, and a lever arm 112 to advance the spring pin; and a release head with a hook piece 76 for retaining a bowstring, and the release head is pivotally connected to the post section, so rotation of the release lever causes the spring pin to engage and prevent rotation of the release head. The release head includes a bridge 72, and sear 
	*   *   *   *   *   *

Claims 2, 3, 5-8, & 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-20 are allowed.
	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711